       USDC IN/ND case 2:21-cv-00293 document 1 filed 09/21/21 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

RANDALL SMITH                              )
                                           )
             Plaintiff,                    )        CASE NO:
                                           )
       vs.                                 )
                                           )
                                           )
LAKE COUNTY, INDIANA, OSCAR                )
MARTINEZ, Sheriff of Lake County,          )
JAY CRUZ, Individually and in his capacity )
As a Lake County Police Officer            )
Defendants.                                )

                                        COMPLAINT

       Comes now Plaintiff, Randall Smith, by counsel, James W. Hortsman of the James W.

Hortsman Law Group, LLC, and hereby states this cause of action against Defendants Lake

County, Indiana, Oscar Martinez, Sheriff of Lake County, and Jay Cruz, Individually and in his

capacity as a Lake County Police Officer, as follows:

                                       JURISDICTION

   1. This case of action for damages is based upon violations of the Fourth and Fourteenth

Amendments of the Unite States Constitution pursuant to 42 U.S.C. § 1983 as well as related

state claims.

   2. Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331 and 28 U.S.C. § 1367.



                                           PARTIES

   3. Plaintiff, Randall Smith, is an adult resident of the Town of Gary, Lake County, State of

Indiana.

   4. Defendant Lake County, Indiana is a political subdivision of the State of Indiana.
          USDC IN/ND case 2:21-cv-00293 document 1 filed 09/21/21 page 2 of 4


    5. Defendant Oscar Martinez was and is the Sheriff of Lake County at all times relevant and

also has liability for the actions of Defendant Jay Cruz pursuant to I.C. § 36-2-16-3 and I.C. § 5-

6-1-3.

    6. Defendant Jay Cruz (known hereafter as “Cruz”) is an employee of the Lake County

Sheriff’s Department and was acting under the color of state law at all times relevant to this

action.

                                   GROUNDS FOR RELIEF

    7. On or about May 31, 2020, Defendant Cruz was acting in his scope and capacity as a

deputy police officer for the Lake County Sheriff’s Department at all times relevant to this claim.

    8. That as a part of his duties with the Lake County Sheriff’s Department on May 31, 2020,

Defendant Cruz was required to assist with keeping the peace at the demonstration against police

brutality at Southlake Mall, Hobart, Indiana.

    9. That on the date in question, Defendant Cruz, while acting in his capacity as a Lake

County Sheriff Department’s deputy policy officer, came in contact with Plaintiff at the parking

lot of Outback Steakhouse, 1590 E. Lincoln Hwy., Merrillville, Indiana 46410.

    10. That upon coming into contact with the Plaintiff, Defendant Cruz physically assaulted the

Plaintiff.

    11. That Cruz failed to intervene to assist Plaintiff from attack from other currently unknown

Lake County Sheriff’s Department officers.

    12. That while Plaintiff was on the ground, Cruz stood between the Plaintiff and other

witnesses as to prevent video recording and evidentiary documentation.
       USDC IN/ND case 2:21-cv-00293 document 1 filed 09/21/21 page 3 of 4


    13. As a direct and proximate result of Defendant Cruz’s actions as stated above, Plaintiff

sustained personal injuries as well as suffered severe emotional distress due to the violation of

his civil rights.

                                      CAUSES OF ACTION

    14. That as a result of the above, the Plaintiff’s Fourth and Fourteenth Amendment due

process rights were violated by Defendant Cruz.

    15. That Defendant Cruz knew at the time of the deprivation of the Plaintiff’s constitutional

rights that the constitution forbids such a willful deprivation of civil rights in the circumstances

of this case.

    16. That Defendant Cruz committed battery and false imprisonment of Plaintiff, which

Defendant Lake County, Indiana and Defendant Lake County Sheriff Oscar Martinez are

responsible for said damages resulting from these actions based upon respondeat superior and the

previously cited statutes.

    17. That Defendant Cruz committed battery and/or intentional infliction of emotional distress

upon the Plaintiff for which Defendant Lake County, Indiana and Defendant Lake County

Sheriff, Oscar Martinez are responsible for said damages resulting from these action based upon

respondeat superior, negligent hiring, negligent supervision, and negligent retention, as well as

the statutes cited above.

    18. That Defendants Lake County, Indiana and Sheriff Oscar Martinez negligently retained,

hired, supervised and trained Defendant Cruz.
   USDC IN/ND case 2:21-cv-00293 document 1 filed 09/21/21 page 4 of 4


                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Randall Smith demands the following relief against the

Defendants Jay Cruz, Lake County, Indiana and Lake County Sheriff Oscar Martinez as

follows:

a. Compensatory damages for the Plaintiff’s injuries sustained pursuant to state cause of

   action;

b. Compensatory damages for deprivation of his civil rights;

c. Award Punitive damages against Defendant Cruz;

d. Reasonable attorney fees, together with costs and expenses of litigation pursuant to 42

   U.S.C. § 1088;

e. Just compensation for injuries and damages sustained by the Plaintiff including damages

   for the intention of infliction of emotional distress; and

f. All other relief just and proper in the premises.



                                      JURY DEMAND

   Plaintiff demands trial by jury.



                                                  /s/ James W. Hortsman
                                                  JAMES W. HORTSMAN, 32269-45
                                                  James W. Hortsman Law Group, LLC
                                                  128 S. East St. Unit 493
                                                  Crown Point, IN 46308
                                                  (219) 200-4112
                                                  Attorney for Plaintiff
